HOOD, Judge.
This is an action for a declaratory judgment insituted by Mrs. Marie G. Holmes against her husband, Glynn E. Holmes, and Royal Indemnity Company, the workmen’s compensation insurer of her husband’s employer.
Judgment was rendered by the trial court on June 26, 1972, sustaining an exception of no right of action filed by Royal Indemnity Company and dismissing the suit as to that defendant. Plaintiff appealed.
After that appeal was perfected, the case was submitted for decision on its merits, and judgment was rendered by the trial court on September 28, 1972, in favor of defendant Holmes, dismissing the suit as to that remaining defendant. Plaintiff took a separate appeal from that judgment, and the matter is before us now on that appeal.
Both appeals were argued at the same time, and we are rendering judgment today affirming the first, or the earlier, decree of the trial court. See Marie G. Holmes v. Glynn E. Holmes and Royal Indemnity Company, 270 So.2d 578 (No. 4045 on the docket of this court).
The issues presented here were discussed in the opinion which we handed down in the first appeal, bearing No. 4045 on our docket. For the reasons which we assigned in that opinion, we conclude that the judgment rendered by the trial court on September 28, 1972, dismissing plaintiff’s suit as to defendant Glynn E. Holmes, is correct.
The judgment rendered by the trial court on September 28, 1972, is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Affirmed.